                        Case 5:21-cv-01727-EJD Document 29 Filed 03/23/21 Page 1 of 3


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, California 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12
                                                    UNITED STATES DISTRICT COURT
               13
                                               NORTHERN DISTRICT OF CALIFORNIA
               14
                                                          SAN JOSE DIVISION
               15

               16
                       ZOOM VIDEO COMMUNICATIONS, INC.,            CASE NO. 5:21-cv-1727-EJD
               17
                                       Plaintiff,                  DECLARATION OF ARMAN ZAHOORY IN
               18                                                  SUPPORT OF ZOOM VIDEO
                             vs.                                   COMMUNICATIONS, INC.’S OPPOSITION
               19                                                  TO DEFENDANT’S REQUEST FOR
                       RINGCENTRAL, INC.,                          PRELIMINARY INJUNCTION
               20
                                       Defendant.                  Date: March 25, 2021
               21                                                  Time: 9:00 a.m.
                                                                   Judge: Hon. Edward Davila
               22

               23      RINGCENTRAL, INC.,

               24                      Counterclaimant,

               25            vs.

               26      ZOOM VIDEO COMMUNICATIONS, INC.,

               27                      Counterdefendant.

               28

                                                                                  DECL. OF ARMAN ZAHOORY ISO
ATTORNEYS AT LAW
                                                                                    OPP. TO PRELIM. INJUNCTION
                                                                                        CASE NO. 5:21-cv-1727-EJD
                         Case 5:21-cv-01727-EJD Document 29 Filed 03/23/21 Page 2 of 3


                   1          I, Arman Zahoory, declare:

                   2          1.       I am a member of the State Bar of California and a partner at Latham &

                   3   Watkins LLP, counsel of record for Plaintiff Zoom Video Communications, Inc. (“Zoom”) in the

                   4   above-captioned matter. I submit this declaration in support of Zoom’s Opposition to RingCentral,

                   5   Inc.’s (“RingCentral”) Ex Parte Motion for Temporary Restraining Order and Order to Show

                   6   Cause re Preliminary Injunction, filed March 16, 2021. I have personal knowledge of the facts set

                   7   forth in this declaration, and if called to testify as a witness, I could and would do so competently.

                   8          2.       I have reviewed communications and documents related to the relationship between

                   9   Zoom and RingCentral.

               10             3.       Attached hereto as Exhibit A is a true and correct copy of the announcement sent

               11      by RingCentral to its partners on January 19, 2021, describing the transition to RingCentral Video.

               12             4.       Attached hereto as Exhibit B is a true and correct copy of the July 22, 2020

               13      Agreement (“July Agreement”) executed by Zoom and RingCentral.

               14             5.       Attached hereto as Exhibit C is a true and correct copy of the article “RingCentral

               15      Gets Temporary Court Approval to Keep Reselling Zoom Software,” by Eric J. Savitz, published

               16      by Barron’s on March 18, 2021, available athttps://www.barrons.com/articles/ringcentral-gets-

               17      temporary-court-approval-to-keep-reselling-zoom-software-51616082414.

               18             6.       Attached hereto as Exhibit D is a true and correct copy of the RingCentral Support

               19      webpage, available at https://support.ringcentral.com/transition-to-rcv/user.html, as reflected on

               20      March 22, 2021.

               21             7.       Attached hereto as Exhibit E is a true and correct copy of the February 16, 2021

               22      RingCentral earnings call for the fourth quarter of 2020, as received from S&P Global Market

               23      Intelligence.

               24             8.       Attached hereto as Exhibit F is a true and correct copy of the August 3, 2020

               25      RingCentral earnings call for the second quarter of 2020, as received from S&P Global Market

               26      Intelligence.
               27

               28

                                                                          2          DECL. OF ARMAN ZAHOORY ISO OPP. TO
ATTORNEYS AT LAW
                                                                                                     PRELIM. INJUNCTION
                                                                                                 CASE NO. 5:21-cv-1727-EJD
                         Case 5:21-cv-01727-EJD Document 29 Filed 03/23/21 Page 3 of 3


                   1          I declare under penalty of perjury under the laws of the United States and the State of

                   2   California that the foregoing is true and correct. Executed this day of March 23, 2021, in Redwood

                   3   City, California.

                   4

                   5    Dated: March 23, 2021                       By /s/ Arman Zahoory
                                                                       Arman Zahoory
                   6

                   7
                                                       SIGNATURE ATTESTATION
                   8
                              Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the
                   9
                       filing of this document has been obtained from Arman Zahoory.
               10
                                                                         By: /s/ Douglas E. Lumish
               11                                                             Douglas E. Lumish
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                        3          DECL. OF ARMAN ZAHOORY ISO OPP. TO
ATTORNEYS AT LAW
                                                                                                   PRELIM. INJUNCTION
                                                                                               CASE NO. 5:21-cv-1727-EJD
